PER CURIAM: *
Counsel appointed to represent Jonathan Elliot Jackson has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Jackson has filed a response and moves for the appointment of new counsel. Our independent review of the record, counsel’s brief, and Jackson’s response discloses no non-frivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. The motion for appointment of new counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *333the limited circumstances set forth in 5th Cir. R. 47.5.4.